SMITH, Circuit Judge
(dissenting). I cannot concur in the foregoing opinion. The by-laws of the defendant as quoted in the opinion provided:
“Sec. -26. ■ * * * A member may be reinstated at any time before two assessments are past due by paying tbe current' assessment and the preceding assessment he is reported forfeited on and obtaining a dated and numbered receipt for the same.”
It is manifest that before the insured can obtain a dated and numbered receipt the same must be issued by the defendant company, and if the insured paid all money due and the company refused to issue the dated and numbered receipts it would not be held that the company by its own wrong could' finally forfeit the certificates.
If the insured paid the assessments and the company left the date or number off the receipts, it could not afterwards say the certificates were forfeited thereby.
It is a matter of grave doubt whether anybody understood this question was in issue on the trial of this case and is, therefore, a matter of serious doubt whether the case should be reversed at all, but the ground upon which the reversal is put makes it the duty of the court upon a new trial to direct a verdict for the defendant.
Conceding everything that can possibly be claimed for the defendant, if the brother of the deceased paid the two assessments, and the agent Bürnam then handed him dated and numbered receipts which he accepted, the certificates were instantly revived without any reference whatever to what the brother did with the receipts. Everything mentioned in the by-law had then been literally complied with, and if the brother threw them in the waste basket or upon the floor or' handed them back to Burnam with the request that he mail them to his brother, or whatever he did with them, that would have no tendency to revoke the reinstatement which took place prior thereto.